Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 12/1/21 is acknowledged.
	The applicant has overcome the objection to the specification for minor informalities. The objection to the specification has been withdrawn.
	The applicant has overcome the rejection to claims 9-13, 15, and 16 under 35 USC 102(a)(1) by amending claim 9.  The rejection of claims 9-13, 15, and 16 under 35 USC 102(a)(1) is withdrawn.

Response to Arguments
Applicant’s arguments with respect to the rejection of amended claims 9-13, 15, and 16 have been fully considered and are persuasive.  However, the rejection of independent claim 14 was not addressed in the remarks and therefore the rejection is maintained below. 
	
DETAILED ACTION
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehmann (20060130919).  Ehmann discloses (claim 14) an arrangement having an electro-hydraulic actuator 7, a hydraulic line 4, a sensor 6 and a data processing device 10 the actuator 7 being configured to influence a hydraulic pressure in the hydraulic line 4 as a function of an electric voltage 9 specified by the data processing device 10, the data processing device 10 being configured to establish the electric voltage 9 by acting upon a control variable with an oscillatory signal, the sensor 6 being configured to measure the hydraulic pressure, and the data processing device 10 being configured to adapt the oscillatory signal as a function of the measured hydraulic pressure (paragraphs [0018] – [0019] and figure 2).

Allowable Subject Matter
Claims 9-13 and 15-18 are allowed.  The improvement comprises the superimposed oscillatory signal being designed to reduce mechanical friction, occurring in the actuator, without any interference occurring between the control variable and the oscillatory signal so that the electric voltage, established by the superimposition, fluctuates with time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745  
February 24, 2022